Citation Nr: 1129385	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is entitled to a rating in excess of 30 percent for residuals of a gunshot wound to the left shoulder based on clear and unmistakable error (CUE) in the rating decisions of July 24, 1972, and August 8, 1972.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board denied the claim in a July 2006 decision.  The Veteran entered a timely appeal to the United States Court of Veterans Appeals (Court).  By Order dated in April 2007, the Court vacated the Board's July 2006 decision and remanded the case to the Board for readjudication, holding that the Board failed to provide adequate reasons or bases regarding whether the rating decisions of July 24, 1972 and August 8, 1972, which assigned and continued, respectively, a 20 percent evaluation for residuals of a gunshot wound to the left shoulder, were CUE in not considering whether other muscle groups besides Muscle Group III were involved; and whether the provisions of 38 C.F.R. § 4.55 (1972) were for application at the time.

In a September 2007 decision, the Board found there was CUE in the July 1972 and August 1972 rating decisions which failed to grant service connection and assign disability ratings for injury to Muscle Group I, Muscle Group II, and Muscle Group IV.  Had service connection been for granted such disabilities at the time, the Veteran's combined rating for these injuries would have been 30 percent.  By Order dated in May 2009, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.  

In February 2010, the Board found that the Veteran was not entitled to a rating in excess of 30 percent for residuals of a gunshot wound to the left shoulder based on CUE in the rating decisions of July 24, 1972, and August 8, 1972.  By Order dated in February 2011, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.  



FINDINGS OF FACT

1.  In a July 1972 decision, the RO granted service connection for injury to Muscle Group III, and assigned a 20 percent rating for moderately severe injury to Muscle Group III, effective May 24, 1972; and in an October 2001 rating decision, the RO granted service connection for a gunshot wound scar to the left shoulder, and assigned a noncompensable rating, effective May 24, 1972.

2.  In a September 2007 decision, the Board found there was CUE in the July 1972 and August 1972 rating decisions which failed to grant service connection and assign disability ratings for injury to Muscle Group I, Muscle Group II, and Muscle Group IV; had service connection been for granted such disabilities at the time, the Veteran's combined rating for these injuries would have been 30 percent.

3.  The record before the RO in August 1972 does not compel the conclusion, to which reasonable minds could not differ, that the Veteran manifested severe residuals of two of Muscle Groups I, II, III, or IV; that the Veteran's gunshot wound to the left shoulder resulted in aggregate impairment of function which is severe in degree so as to more nearly equate to intermediate ankylosis at the left shoulder; or that the Veteran manifested a superficial scar due to the gunshot wound.


CONCLUSION OF LAW

CUE was not committed in the rating decisions of July 24, 1972, and August 8, 1972 in failing to assign a rating in excess of 30 percent for the Veteran's gunshot wound to the left shoulder.  38 C.F.R. § 3.105(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Veteran's treatment records (STR's) include an April 24, 1968, report which diagnosed a gunshot wound to the left shoulder with a fracture of the left scapula.  There was no artery or nerve involvement.  (Emphasis added.)  Debridement was performed on April 17, 1968, and April 23, 1968.  Another STR provided more detail, stating that the Veteran sustained a through and through gunshot wound of the left shoulder on April 17, 1968, and that debridement was done on the day of the injury.  It was further stated that, upon physical examination, there was a very loosely closed 30cm oblique wound over the left scapular region extending onto the left upper arm.  There were deep pockets within the wound containing dark serum and there was marked limitation of motion of the left shoulder and left elbow.  The left forearm and hand were normal.  The Veteran developed considerable drainage and there was evidence of infection.  As a result, the wound was cleansed and on May 17, 1968, a split thickness skin graft was applied.  It was stated that the wound healed without further difficulty.  It was noted that the Veteran was given a course of physical therapy during which time he regained normal range of motion of the left shoulder.  A July 24, 1968 clinical record stated that the Veteran sustained a gunshot wound of the left posterior shoulder and scapula in April 1968.  It was stated that he was treated with a "splint thickness skin graft and [p]hysical [t]herapy where he regained full range of motion of left shoulder???"  It was stated further that the Veteran had extensive muscle mass loss along the "spine of scapula" and now complained of an aching sensation of the "midial [sic] spine of the scapula and states shoulder feels weak."  An X-ray revealed a small fracture of the glenoid fossa.  The July 1968 X-ray report indicated that there more likely had been a fracture of the inferior aspect of the glenoid fossa and lateral border of the scapula.  There had been some resultant myositis ossificans in the adjacent soft tissues.  The humeral head was situated normally in the glenoid fossa and no abnormalities in this area were noted.

A September 1968 orthopedic clinic note indicated that the Veteran had excellent motion, good strength and functioning, and a good result from a serious wound.  An October 1968 STR stated that the Veteran had an ugly scar at the left scapula region and shoulder.  Another October 1968 service treatment record stated that range of motion was good and that strength was fair.

A January 1969 Physical Profile Record noted that the Veteran had weakness of the left shoulder.  A March 1969 STR noted that the Veteran had a large, gaping scar measuring 3 inches wide from the deltoid across the scapular muscles that was tender.  A May 1969 STR stated that the Veteran had some increase in strength and that range of motion was good, but that he still had weakness.  Another May 1969 report stated that the Veteran had poor grade latissimus dorsi, lower trapezius, and posterior deltoid, and fair grade anterior and middle deltoid.  It was also stated that he had a less than normal teres major, supraspinatus, and triceps, but that the range of motion and strength continued to improve.  An October 1969 report stated that the Veteran had a 12-inch scar post scapula to the lateral aspect of the humerus.  It was indicated that he had a full range of motion, but a slight decrease in strength.

A January 1970 orthopedic clinic note stated that the Veteran had full range of motion of the shoulder and indicated that the scar was not painful.  A September 15, 1970 clinical record stated that the Veteran had a full range of motion and no swelling of the left shoulder.  It was noted that the Veteran had weakness on lifting.  A September 15, 1970 report of left shoulder X-rays stated that post-traumatic degenerative changes of the scapula were observed.  The osseous structures of the shoulder otherwise appeared normal.  A September 16, 1970, Report of Medical History noted that the Veteran's left shoulder hurt with use, there was a lack of endurance and strength, and that there were no other limitations.  A September 16, 1970, Physical Profile noted that the Veteran could not lift heavy objects.  A September 16, 1970 Report of Medical Examination for the purpose of separation noted "(?) loss of strength" of the left arm, but indicated that there were no other limitations.  It was stated that reflexes were normal and appeared to state that there was no sensory loss.  Degenerative changes of the left scapula secondary to trauma were diagnosed.

On May 24, 1972, the Veteran requested, in part, service connection for the residuals of a gunshot wound to the left shoulder.  

A July 7, 1972, VA examination (hereinafter post-service VA examination) report noted that the Veteran complained of weakness in the left shoulder impairing his ability to lift.  He also reported pain there if slapped on the back or if he leaned up against something.  The Veteran reported that he was employed as a warehouseman for the past five months and must be on his feet for prolonged periods.  He had only lost two days of work from this job due to the flu.  Before that time, he stated that he did odd jobs but they did not suit him.

The examination report noted that the Veteran was right-handed.  There was a 12-1/2cm x 1+cm transverse scar extending from the anterior part of the left arm across the upper left scapula region to about 2-1/2cm from the spine.  The scar was very sensitive and that there was evidence of loss of subcutaneous and muscular tissue under this scar and that it was indented.  (Emphasis added.)  The scar appeared to be adherent to the underlying tissues in places.  It was reported that all of the joints of the neck, back, and extremities functioned normally to the full range of motion, but that the Veteran showed evidence of discomfort in the left shoulder when he brought the extended left arm to full abduction or anterior elevation and when he extended the left arm posteriorly.  (Emphasis added.)  Sensation was normal.  There is a report of left shoulder X- rays, but it is largely illegible.  It did appear to state that there was a questionable metallic fragment.  

A July 24, 1972 rating decision granted service connection for residuals of a gunshot wound to the left shoulder with a 20 percent evaluation under Diagnostic Code (DC) 5303, effective May 24, 1972.  Under that Diagnostic Code a 20 percent rating could represent moderate or moderately severe injury.  To the extent that the RO's decision to assign a 20 percent rating without explanation of the severity of the Veteran's injury to Muscle Group III could be interpreted as representing that it was a moderate injury, the evidence compels the conclusion, to which reasonable minds could not differ, that the Veteran manifested moderately severe disability of Muscle Group III.  The August 8, 1972 rating decision did not appear to specifically adjudicate the left shoulder disability, but did have the benefit of the July 7, 1972 VA examination report, which it seems was not before the RO at the time of the July 1972 rating decision.  Nonetheless, the 20 percent evaluation for residuals of a gunshot wound to the left shoulder was continued.  The Veteran did not appeal these decisions, thus, they are final.  See 38 U.S.C.A. § 4005(c) (1970) (currently 38 U.S.C.A. § 7105(c) (West 2002)).

An October 2001 rating decision granted service connection for a scar, residual of a GSW to the left shoulder and assigned a noncompensable rating, effective, May 24, 1972.  

In a September 2007 decision, the Board found there was CUE in the July 1972 and August 1972 rating decisions which failed to grant service connection and assign disability ratings for injury to Muscle Group I, Muscle Group II, and Muscle Group IV.  Had service connection been for granted such disabilities at the time, the Veteran's combined rating for these injuries would have been 30 percent.  

II.  Legal Analysis

Previous determinations which are final and binding, including degree of disability and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

For CUE to exist:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003).  The alleged error must be the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  The improper weighing and evaluating the evidence in previous adjudications can never rise to the stringent definition of CUE.  Id.  CUE may be based on showing "that there was no evidence . . . that could have supported denial of the claim on the merits; that is, [that] all of the evidence militated in support of the claim."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996); accord Link v. West, 12 Vet. App. 39, 45 (1998) (quoting Crippen to same effect).

The pertinent laws and regulations governing the rating of disabilities in effect at the time of the RO's July 1972 and August 1972 rating decisions provided that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 355 (1970) (currently 38 U.S.C.A. § 1155 (West 2002)).

The Veteran argues that the rating decisions at issue committed CUE in failing to assign four separate ratings for scars.

The post-service VA examination noted one large 12-1/2cm x 1+cm transverse scar extending from the anterior part of the left arm across the upper left scapula region to about 2-1/2cm from the spine.  (Emphasis added.)  There is no evidence of record at the time of the decisions at issue of another scar from the gunshot wound subsequent to the debridement and grafting.  Therefore, CUE was not committed in assigning only one disability rating for one scar.  See Fugo, supra (the improper weighing and evaluating the evidence in previous adjudications can never rise to the stringent definition of CUE).

To the extent that the Veteran is arguing that scarring in each of the four muscle groups would entitle him to four separate compensable ratings, assignment of a rating for muscle scaring, as opposed to a skin scar, would violate the rule against pyramiding in that such disability is considered in Diagnostic Codes 5301-04.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided); Esteban, v. Brown, 6 Vet. App. 259 (1994).

Next, it must be determined if CUE was committed in failing to assign a 10 percent rating for the service-connected scar.  The holding in Jones v. Principi, 18 Vet. App. 248 (2004) provides guidance regarding this issue:

Because 38 C.F.R. § 4.56 does not contain any provision regarding the painfulness of a scar that is a component of a muscle disability, the symptomatology used to rate a '[s]uperficial [and] painful' scar (38 C.F.R. § 4.118, DC 7804) is not "duplicative of" or "overlapping with" the muscle-injury evaluation criterion that is contained in 38 C.F.R. § 4.56(d).  Esteban [v. Brown, 6 Vet. App. 259 (1994)].  Thus, obtaining a rating in accordance with 38 C.F.R. § 4.56(d) does not necessarily preclude a separate scar rating under 38 C.F.R. § 4.118, DC 7804.  Id.  However, as noted above, 'Note (1)' of DC 7804 limits the application of that rating to scars that are "superficial[ and] painful on examination" but that are 'not associated with underlying soft tissue damage.'  38 C.F.R. § 4.118, DC 7804, Note (1).  Hence, to the extent that the appellant's scars are painful and are 'not associated with underlying soft tissue damage,' id., the appellant may be rated under both 38 C.F.R. §§ 4.56(d) and 4.118, DC 7804.

Jones, 18 Vet. App. at 260.  Clearly, if CUE is found regarding this issue, and a 10 percent rating can be assigned for a superficial, tender or painful scar, under Diagnostic Code 7804 in effect at the time of the rating decisions; that rating can be added to the Veteran's 30 percent rating without violating the rule against pyramiding.  Id. 

The pre-1997 regulations do not define the word "superficial."  A dictionary defines superficial as "of, affecting, or being on or near the surface."  See Webster's II, New Riverside University Dictionary, page 1162 (1988).  The post-service VA examination noted that there was evidence of loss of muscular tissue under this scar and that it was indented.  The scar appeared to be adherent to the underlying tissues in places.  CUE was not committed in failing to assign a 10 percent rating under Diagnostic Code 7804 because there is no evidence of record that the scar was a superficial scar.  See Fugo, supra (the improper weighing and evaluating the evidence in previous adjudications can never rise to the stringent definition of CUE); see also Crippen, supra (such an error can only constitute CUE where all evidence at the time of the prior RO decision "militated in support of the claim").  Therefore, a 10 percent rating cannot be assigned for the Veteran's scar under Diagnostic Code 7804.  

The Veteran also argues that he is entitled to three separate ratings for his muscle injury.  

In Jones, 

the Board failed to recognize [the Veteran's] eligibility for separate ratings under DC 5301 and DC 5302 pursuant to the express authority provided in the post-1997 version of 38 C.F.R. § 4.56(b) for rating "as no less than a moderate injury . . . each group of muscles damaged" as a result of '[a] through-and-through injury with muscle damage.'  38 C.F.R. § 4.56(b); see Butts v. Brown, 5 Vet. App. 532, 540 (1993) (en banc).  

. . .

[The Veteran] suffered '[a] through-and-through injury with muscle damage,'  38 C.F.R. § 4.56(b).  Hence, he is, as a matter of law, entitled to have "each group of muscles damaged" rated "as no less than a moderate injury" using both DC 5301 and DC 5302.  Id.

Jones, 18 Vet. App. at 258.

Under the pre-1997 regulations, two or more severe muscle injuries affecting the shoulder girdle and arm may be combined, but may not exceed the rating for unfavorable ankylosis of the scapulohumeral joint (40 percent for the nondominant extremity).  38 C.F.R. §§ 4.55(b), 4.71a, Diagnostic Code 5200.  Also, under the pre-1997 regulation, 38 C.F.R. § 4.55(a), muscle injuries in the same anatomical region such as the shoulder girdle and arm will not be combined, but instead, the rating for the major group will be elevated from moderately severe to severe.  The revised regulations, 38 C.F.R. § 4.55(e), which became effective July 3, 1997, no longer precludes separate ratings for muscle group disabilities to the same anatomical region where those muscle group disabilities act on the same joint, as in this case.  As a matter of law, the Veteran cannot be assigned separate ratings for multiple muscle groups affecting the same anatomical region under 38 C.F.R. § 4.55(a) in effect at the time of the rating decisions at issue.  See Damrel v. Brown, 6 Vet. App. at 245 (quoting Russell v. Principi, 3 Vet. App. at 313-14 (en banc)) (a determination that there was CUE must be based on the law that existed at the time of the prior adjudication in question).  The holding in Jones regarding assignment of separate ratings for muscle group injuries all affecting the shoulder is not applicable in this case.

Therefore, the remaining issue is whether CUE was committed in the rating decisions at issue in failing to evaluate at least two of the Veteran's four muscle group injuries as severe which would entitle the Veteran to the highest rating possible under muscle injuries, 40 percent.  

For rating purposes, the skeletal muscles of the body are divided into 23 groups, in 8 anatomical regions, including 4 groups for the shoulder girdle and 2 for the arm. See 38 C.F.R. § 4.54 (1972).

Guidance for evaluating muscle disabilities was found under 38 C.F.R. § 4.56 and §  4.72 (1972).  

Specifically, paragraph (b) provided that through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment were to be considered as of at least moderate degree.  There would have been an absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.  History and complaint would have been a service department record or other sufficient evidence of hospitalization in service for treatment of wound and record in file of consistent complaint on record from first examination forward of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue pain after moderate use, affecting the particular functions controlled by injured muscles.  Objective findings included entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  

Paragraph (c) stated that moderately severe disability of muscles was characterized by through and through or deep penetrating wound by high velocity missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  History and complaint would have consisted of service department record or other sufficient evidence showing hospitalization for prolonged period in service for treatment of wound of severe grade and record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up to production standards was to be considered, if present.  Objective findings would have included entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups and indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) would have given positive evidence of marked or moderately severe loss.

Paragraph (d) stated that severe disability of muscles was characterized by through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization.  History and complaint was the same as for moderately severe disability of muscles, but in aggravated form.  Objective findings included extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-rays might have shown minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation showed moderate or extensive loss of deep fascia or of muscle substance.  There would have been soft or flabby muscles in wound area and muscles would not have swelled and hardened normally in contraction.  Tests of strength and endurance compared with the sound side or of coordinated movements showed positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration would not be present but a diminished excitability to Faradism compared with the sound side might have been present.  Visible or measured atrophy might or might not have been present and adaptive contraction of opposing groups of muscles, if present, indicated severity.  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone without true skin covering, in an area where the bone was normally protected by muscle indicated the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis), might have been included in the severe group if there was sufficient evidence of severe disability.  In addition, a compound comminuted fracture with muscle damage from the missile establishes severe muscle injury.  

In rating disability from injuries of the musculoskeletal system, attention must be given to the deeper structures injured, bones, joints, and nerves.  A compound comminuted fracture, for example, establishes severe muscle injury, and there may be additional disability from malunion of the bone, ankylosis, etc.  The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle or muscle group is damaged. A through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged.  This section is to be taken as establishing entitlement to rating of severe grade when there is a history of compound comminuted fracture and definite muscle or tendon damage from a missile.  38 C.F.R. § 4.72 (1972).

The provisions of Diagnostic Code 5301 pertain to Muscle Group I.  Such group affects the function of upward rotation of the scapula; and elevation of the arm above the shoulder level.  Group I involves extrinsic muscles of the shoulder girdle(1) Trapezius; (2) levator scapulae; (3) serratus magnus.  Under this code, a noncompensable rating is assigned for a slight muscle injury, a 10 percent when moderate, a 20 percent when moderately severe (nondominant), and a 30 percent rating when there is a severe (nondominant) injury to Muscle Group I.

The failure to find that the injury to Muscle Group I was severe does not constitute CUE.  Such an error can only constitute CUE where all evidence at the time of the prior Board decision "militated in support of the claim," or that the evidence of record compels the conclusion to which reasonable minds could not differ.  See Crippen, Fugo, supra.  

There are items of evidence which approximate a severe rating for muscle injuries.  The Veteran's gunshot wound was a through and through injury causing a deep penetrating wound.  Such a serious muscle injury is to be rated at least moderate.  See 38 C.F.R. §§ 4.55, 4.72.  In addition, the Board notes that the amended regulations, 38 C.F.R. §§ 4.56(b) (1998), merged a portion of pre-1997 38 C.F.R. § 4.72 which provided that a through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged.  There was extensive muscle mass loss, extensive scarring, and muscle adhesions were present.  

However, the record at the time of the ratings the issue contained a significant amount of evidence that the injury to Muscle Group I was not severe.  

At the time of the injury, no artery or nerve involvement was found.  

One of the requirements of a moderately severe muscle injury, evidence of unemployability, is absent.  On the post-service VA examination, the Veteran reported that he was employed as a warehouseman for the past five months and must be on his feet for prolonged periods.  He had only lost two days of work from this job due to the flu.  Before that time, he stated that he did odd jobs but they did not suit him.  

Muscle Group I affects the function of upward rotation of the scapula; and elevation of the arm above the shoulder level.  The post-service VA examination noted that that all of the joints of the neck, back, and extremities functioned normally to the full range of motion, and sensation was normal.

In addition, a compound comminuted fracture with muscle damage from the missile can also establish severe muscle injury.  See 38 C.F.R. § 4.72 (1972).  The Veteran sustained a fracture of the left scapula; however, there is no evidence that it was a compound comminuted fracture.  Id. 

Even considering the pre-1997 elements regarding the rating of muscle injuries contained in See 38 C.F.R. §§ 4.55(d), 4.72, and the amended version of 38 C.F.R. §§ 4.56(b) (1998), there is the significant evidence of record that demonstrated that the Veteran's injury to Muscle Group I was less than severe.  It cannot be said that all evidence at the time of the rating decisions at issue militated in support of the finding that Muscle Group I manifested severe injury, or that the evidence of record compels the conclusion to which reasonable minds could not differ, that Muscle Group I manifested severe injury.  See Crippen, Fugo, supra.  

The provisions of Diagnostic Code 5302 provide that the function of muscle group II is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi).  This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle.  This diagnostic code provides a zero percent evaluation for slight muscle disability of either the dominant or non-dominant side of the body.  A 20 percent evaluation is warranted for moderate muscle disability or moderately severe muscle disability of the non-dominant side.  A 30 percent is assigned for "severe" muscle disability of the non-dominant side.

The failure to find that the injury to Muscle Group II was severe does not constitute CUE.  Such an error can only constitute CUE where all evidence at the time of the prior Board decision "militated in support of the claim," or that the evidence of record compels the conclusion to which reasonable minds could not differ.  See Crippen, Fugo, supra.  

There are items of evidence which approximate a severe rating for muscle injuries.  The Veteran's gunshot wound was a through and through injury causing a deep penetrating wound.  Such a serious muscle injury is to be rated at least moderate.  See 38 C.F.R. §§ 4.55, 4.72.  In addition, the Board notes that the amended regulations, 38 C.F.R. §§ 4.56(b) (1998), merged a portion of pre-1997 38 C.F.R. § 4.72 which provided that a through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged.  There was extensive muscle mass loss, extensive scarring, and muscle adhesions were present.  

However, the record at the time of the ratings the issue contained a significant amount of evidence that the injury to Muscle Group II was not severe.  

At the time of the injury, no artery or nerve involvement was found.  

One of the requirements of a moderately severe muscle injury, evidence of unemployability, is absent.  On the post-service VA examination, the Veteran reported that he was employed as a warehouseman for the past five months and must be on his feet for prolonged periods.  He had only lost two days of work from this job due to the flu.  Before that time, he stated that he did odd jobs but they did not suit him.  

Muscle Group II affects the function of depression of the arm from vertically overhead to hanging at side, and allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid.  The post-service VA examination noted that that all of the joints of the neck, back, and extremities functioned normally to the full range of motion, and sensation was normal.

In addition, a compound comminuted fracture with muscle damage from the missile can also establish severe muscle injury.  See 38 C.F.R. § 4.72 (1972).  The Veteran sustained a fracture of the left scapula; however, there is no evidence that it was a compound comminuted fracture.  Id. 

Even considering the pre-1997 elements regarding the rating of muscle injuries contained in See 38 C.F.R. §§ 4.55(d), 4.72, and the amended version of 38 C.F.R. §§ 4.56(b) (1998), there is the significant evidence of record that demonstrated that the Veteran's injury to Muscle Group II was less than severe.  It cannot be said that all evidence at the time of the rating decisions at issue militated in support of the finding that Muscle Group II manifested severe injury, or that the evidence of record compels the conclusion to which reasonable minds could not differ, that Muscle Group II manifested severe injury.  See Crippen, Fugo, supra.  

The provisions of Diagnostic Code 5303 provide that the function of muscle group III is to elevate and abduct the arm to shoulder level, and to allow forward and backward swinging of arm.  This muscle group includes the pectoralis major I (clavicular) and deltoid.  The function is elevation and abduction of the arm to the level of the shoulder and it acts with the trapezius and levator scapulae of Muscle Group II in forward and backward swing of the arm.  38 C.F.R. § 4.73, Diagnostic Code 5303 (1972).  This diagnostic code provides a zero percent evaluation for slight muscle disability of either the dominant or non-dominant side of the body.  A 20 percent evaluation is warranted for moderate muscle disability or moderately severe muscle disability of the non-dominant side.  A 30 percent is assigned for "severe" muscle disability of the non-dominant side.

The failure to find that the injury to Muscle Group III was severe does not constitute CUE.  Such an error can only constitute CUE where all evidence at the time of the prior Board decision "militated in support of the claim," or that the evidence of record compels the conclusion to which reasonable minds could not differ.  See Crippen, Fugo, supra.

There are items of evidence which approximate a severe rating for muscle injuries.  The Veteran's gunshot wound was a through and through injury causing a deep penetrating wound.  Such a serious muscle injury is to be rated at least moderate.  See 38 C.F.R. §§ 4.55, 4.72.  In addition, the Board notes that the amended regulations, 38 C.F.R. §§ 4.56(b) (1998), merged a portion of pre-1997 38 C.F.R. § 4.72 which provided that a through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged.  There was extensive muscle mass loss, extensive scarring, and muscle adhesions were present.  

However, the record at the time of the ratings the issue contained a significant amount of evidence that the injury to Muscle Group III was not severe.  

At the time of the injury, no artery or nerve involvement was found.  

One of the requirements of a moderately severe muscle injury, evidence of unemployability, is absent.  On the post-service VA examination, the Veteran reported that he was employed as a warehouseman for the past five months and must be on his feet for prolonged periods.  He had only lost two days of work from this job due to the flu.  Before that time, he stated that he did odd jobs but they did not suit him.  

Muscle Group III affects the function of the elevation and abduction the arm to shoulder level, and to allow forward and backward swinging of arm.  The post-service VA examination noted that that all of the joints of the neck, back, and extremities functioned normally to the full range of motion, and sensation was normal.

In addition, a compound comminuted fracture with muscle damage from the missile can also establish severe muscle injury.  See 38 C.F.R. § 4.72 (1972).  The Veteran sustained a fracture of the left scapula; however, there is no evidence that it was a compound comminuted fracture.  Id. 

Even considering the pre-1997 elements regarding the rating of muscle injuries contained in See 38 C.F.R. §§ 4.55(d), 4.72, and the amended version of 38 C.F.R. §§ 4.56(b) (1998), there is the significant evidence of record that demonstrated that the Veteran's injury to Muscle Group III was less than severe.  It cannot be said that all evidence at the time of the rating decisions at issue militated in support of the finding that Muscle Group III manifested severe injury, or that the evidence of record compels the conclusion to which reasonable minds could not differ, that Muscle Group III manifested severe injury.  See Crippen, Fugo, supra.  

The provisions of Diagnostic Code 5304 provide that the function of muscle group IV is the stabilization of shoulder against injury in strong movements, holding head of humerus in socket; abduction; outward rotation and inward rotation of arm.  The intrinsic muscles of shoulder girdle are the supraspinatus; infraspinatus and teres minor; subscapularis, and the coracobrachialis.  This diagnostic code provides a zero percent evaluation for slight muscle disability of the non-dominant side of the body.  A 10 percent evaluation is warranted for moderate muscle disability.  A 20 percent is assigned for moderately severe or severe muscle disability of the non-dominant side.

The failure to find that the injury to Muscle Group IV was severe does not constitute CUE.  Such an error can only constitute CUE where all evidence at the time of the prior Board decision "militated in support of the claim," or that the evidence of record compels the conclusion to which reasonable minds could not differ.  See Crippen, Fugo, supra.

There are items of evidence which approximate a severe rating for muscle injuries.  The Veteran's gunshot wound was a through and through injury causing a deep penetrating wound.  Such a serious muscle injury is to be rated at least moderate.  See 38 C.F.R. §§ 4.55, 4.72.  In addition, the Board notes that the amended regulations, 38 C.F.R. §§ 4.56(b) (1998), merged a portion of pre-1997 38 C.F.R. § 4.72 which provided that a through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged.  There was extensive muscle mass loss, extensive scarring, and muscle adhesions were present.  

However, the record at the time of the ratings the issue contained a significant amount of evidence that the injury to Muscle Group IV was not severe.  

At the time of the injury, no artery or nerve involvement was found.  

One of the requirements of a moderately severe muscle injury, evidence of unemployability, is absent.  On the post-service VA examination, the Veteran reported that he was employed as a warehouseman for the past five months and must be on his feet for prolonged periods.  He had only lost two days of work from this job due to the flu.  Before that time, he stated that he did odd jobs but they did not suit him.  

Muscle Group IV affects the function of stabilization of shoulder against injury in strong movements, holding head of the humerus in socket, abduction, outward rotation, and inward rotation of the arm.  The post-service VA examination noted that that all of the joints of the neck, back, and extremities functioned normally to the full range of motion, and sensation was normal.

In addition, a compound comminuted fracture with muscle damage from the missile can also establish severe muscle injury.  See 38 C.F.R. § 4.72 (1972).  The Veteran sustained a fracture of the left scapula; however, there is no evidence that it was a compound comminuted fracture.  Id. 

Even considering the pre-1997 elements regarding the rating of muscle injuries contained in See 38 C.F.R. §§ 4.55(d), 4.72, and the amended version of 38 C.F.R. §§ 4.56(b) (1998), there is the significant evidence of record that demonstrated that the Veteran's injury to Muscle Group IV was less than severe.  It cannot be said that all evidence at the time of the rating decisions at issue militated in support of the finding that Muscle Group IV manifested severe injury, or that the evidence of record compels the conclusion to which reasonable minds could not differ, that Muscle Group IV manifested severe injury.  See Crippen, Fugo, supra.  

The pre-1997 rating schedule provided 20 percent ratings for moderately severe impairment for each of the four Muscle Groups.  (Emphasis added.)  However, the four muscle groups all affect the same anatomical region.  See 38 C.F.R. § 4.55(a)(1) (1972).  The most severely affected, Muscle Group III, must be elevated from moderately severe to severe, which would then warrant a 30 percent rating.  See 38 C.F.R. § 4.55(a)(1) (1972) (muscle injuries of the shoulder will not be combined, but instead, the rating for the major group will be elevated from moderately severe to severe).  The record does not establish that, but for an error in the rating decisions at issue, an evaluation in excess of 30 percent would have been awarded for the gunshot wound of the left shoulder.  Therefore, the criteria for a finding of CUE in the rating decisions have not been met. 


ORDER

CUE was not committed in the rating decisions of July 24, 1972, and August 8, 1972 in failing to assign a rating in excess of 30 percent for residuals of a gunshot wound to the left shoulder.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


